  NORTH CAROLINA                                    r:
                                                         t   IN THE GENERAL COURT OF JUSTICE
                                                                  SUPERIOR COURT DIVISION
  ROWAN COUNTY                                                         2lCvS jpq

  MANOULA, LLC, d/b/a China Grove
  Family Restaurant,

 V.                                                                    COMPLAINT
 OHIO SECURITY INSURANCE                        )
 COMPANY,
                     Defendant.                 )

         NOW COMES the Plaintiff, who for its cause of action, alleges and says as follows:

        1.     That the Plaintiff is a limited liability company organized and existing under the
 laws of the State of North Carolina with its principal office and place of business located in
 China Grove, Rowan County, North Carolina.

        2.     That, upon information and belief, the Defendant is an insurance company duly
 authorized and licensed to transact insurance business in the State of North Carolina and said
 Defendant transacts insurance business in Rowan County, North Carolina.

        3.      That, at all times relevant herein, Plaintiff operated a business known as the China
Grove Family Restaurant, located on Main Street in China Grove, Rowan County, NC;
Plaintiff's business involved dine-in and carry out food services for retail customers.

        4.    That Plaintiff purchased a Commercial Lines Policy of insurance from Defendant,
policy number BKS (18) 5760 62 92 for the policy period of January 1, 2017 to January 1, 2018.

        5.      That, on August 24, 2017, Plaintiff sustained a loss as a result of water intrusion
into its restaurant facility causing interruption of and damage to its business operations and
premises, a loss covered by the aforesaid commercial lines insurance policy.

        6.      That, upon discovering the intrusion of water into Plaintiff's restaurant facility,
Plaintiff gave notice to Defendant of the occurrence and Plaintiff immediately undertook steps to
determine the source of the water intrusion, to stop further water intrusion, and to remediate the
effects of the water intrusion, which included the need to hire third-party contractors to excavate
portions of Plaintiff's parking lot and interior portions of the restaurant where the water had
entered, as well as reconstructing the areas affected by the water intrusion and taking remedial
action to prevent further damage.

        7.      That the damage sustained by Plaintiff as a result of the intrusion of water into its
restaurant facility included losses as follows:

       a)      Business interruption stemming from the inability to operate its food service




       Case 1:21-cv-00718-TDS-LPA Document 1-2 Filed 09/16/21 Page 1 of 5
                  business until the water contamination was rectified;

           b)     Payroll expenses incurred to retain staff during the
                                                                       business shut down so as to
                  mitigate the cost of reopening, payroll expenses for
                                                                         the costs of clean-up upon
                  discovery of the water intrusion, and later payro
                                                                       ll expenses to effectuate a
                  reopening of the restaurant;

          C)      Loss of stock the contaminated or spoiled perish
                                 -
                                                                   able food products that could
                  not be sold to consumers.

          d)     The cost of third-party contractors to undertake
                                                                           demolition and then re-
                 construction of fixtures, flooring, signage, and
                                                                          parking lot facilities to
                 detect/correct the source of water intrusion and then to restor
                                                                                 e the premises to a fit
                 and proper condition to permit resumption of the business
                                                                             operation.
          e)     Incidental expenses incurred for debris removal, cleaning,
                                                                             remediation, and other
                 activities reasonably necessary to resume operation of the
                                                                            business enterprise.
  That the aforesaid loss resulting from said water intrusion
                                                              exceeds the sum of Twenty-Five
  Thousand Dollars ($25,000).

         8.     That Plaintiff submitted timely proof of loss to the Defendant
 Plaintiff under the aforesaid Commercial Lines Policy, but                    for payment to
                                                                 Defendant only made partial
 payments to Plaintiff under the policy.

        9.    That Defendant has failed, refused, and neglected to pay the balan
 claim upon demand after Defendant's liability to Plaintiff for said             ce of Plaintiff's
                                                                      additional payments had
 become reasonably clear.

                                      COUNT I (Breach of Contract)

       10. That the allegations of paragraphs 1 through 9 alleged above
                                                                        are realleged herein
and incorporated by reference.

        ii.     That Defendant's liability to Plaintiff for the balance of the claim
                                                                                          under the
aforesaid insurance policy became reasonably clear on or about June 26,
                                                                             2018 when Plaintiff's
representative sent a letter to Defendant detailing the additional sums payab
policy such that Defendant was in breach of its contractual obligation le under the aforesaid
                                                                           s to Plaintiff on and/or
within a reasonable time after that date.

        12.    That, as a direct, foreseeable, and proximate cause of Defendant's
                                                                                       breach of
contract, Plaintiff has sustained damages for the aforesaid losses occas
                                                                             ioned by the water
intrusion, which damages exceed the sum of Twenty-Five Thousand Dolla
                                                                               rs ($25,000); said
damages were within the contemplation of the parties at the time the aforesaid
                                                                               policy was issued.




        Case 1:21-cv-00718-TDS-LPA Document 1-2 Filed 09/16/21 Page 2 of 5
          13. That Defendant is liable to Plaintiff for the aforesaid
                                                                               damages, plus interest
   thereon from and after the date of breach until paid or until
                                                                 entry of judgment herein.
                                       COUNT II (Unfair Trade Practices)

          14. That the allegations of paragraphs 1 through 9 alleged
                                                                     above are realleged herein
   and incorporated by reference.

          15. That the Plaintiff is a first-party insured under the aforesaid
  whom the Defendant owed a duty of good faith with regard to                 insurance contract to
                                                                  the investigation and payment of
  Plaintiff's claim.

          16. That, when Plaintiff first reported the claim to Defend
                                                                                   ant, Defendant's
  representative advised Plaintiff the claim was "fully" covered, and the
                                                                          insurer issued an advance
  partial payment to Plaintiff for expenses to be incurred for demolition
                                                                           of portions of Plaintiff's
  parking lot and plumbing system to correct the circumstances resultin
                                                                        g in the water intrusion.
         17. That weeks following the notice of claim submitted to Defend
                                                                                    ant, and after
 Plaintiff had incurred substantial expenses for remedial actions the insurer
                                                                                   said would be
 "covered" under the policy, Defendant reversed course and took a position that
                                                                                 only a portion of
 Plaintiffs claim was "covered" under the policy and Defendant denied respon
                                                                                       sibility for
 reimbursement of expenses Plaintiff had already incurred to begin the process
                                                                               of remediation.
         18. That weeks following Defendant's advance of a partial claims
                                                                                       payment to
 Plaintiff, Defendant sought to re-classify the advance loss payment to Plaintiff
                                                                                   so as to further
 reduce or offset the additional amounts payable under the aforesaid policy
                                                                                      based upon
 Defendant's incorrect, but more restrictive position regarding the extent of the loss
                                                                                       covered by
 the policy.

         19. That, when investigating the loss and assessing the available covera
                                                                                                    ge,
 Defendant's representative misrepresented the scope of the applicable coverages and
                                                                                           improperly
applied a loss limitation of $25,000 broadly to multiple aspects of Plaintiffs claim
                                                                                             that had
separate coverages and coverage limits under the policy that were not subject to the
                                                                                         $25,000 loss
limitation applied; compounding the misrepresentation, and in an effort to further
                                                                                              mislead
Plaintiff, Defendant classified a portion of the loss as a second loss incident, but still applied
                                                                                                   the
restrictive policy loss limitation of $25,000.

        20.     That, when assessing the cause of the loss, Defendant conducted an improper and
 inadequate investigation, and ignored the investigative findings of third parties regarding the true
 cause of the loss, for the improper purpose of applying the restrictive and narrow $25,00 policy
                                                                                            0
limitation that did not reflect the true cause of the loss within the coverage under the policy;
specifically, Defendant contended that the water intrusion resulted from a back-up of sewers
                                                                                                   or
drains when in fact the water intrusion occurred from a broken water line, with the infiltration of
water into the building through the ground and other means only incidentally involved sewer
lines and drains, but not amounting to a back-up of those utility lines.




        Case 1:21-cv-00718-TDS-LPA Document 1-2 Filed 09/16/21 Page 3 of 5
         21.    That the Defendant's handling of Plaintiff's claim, as
 subject to the provisions of GS 58-63-15(11) and Defendant              heretofore alleged, is
                                                             violated said statute in numerous
 ways, including but not limited to the following:

           (a)      Misrepresenting pertinent facts and insurance policy provisions
                                                                                    relating to
                    coverages under the policy for water intrusion caused
                                                                           by a broken water
                    line, GS 58-63-15(11)a.

           (b)     Rethsing to pay Plaintiffs claim without conducting a
                                                                                  reasonable
                   investigation of the cause of the water intrusion based upon
                                                                                all available
                   information, GS 58-63-15(11)d.

          (c)      Not attempting in good faith to effectuate a prompt, fair, and
                                                                                     equitable
                   settlement of Plaintiff's claim after liability had become reasonably
                                                                                         clear,
                   OS 58-63-15(11)f. AND

       (d)         Attempting to settle Plaintiffs claim for less than the amount to which ji
                   reasonable man would have believed he was entitled, GS 58-63-15(ll)h.

        22.   That the aforesaid acts and conduct of Defendant, including the violation of
58-63-15(11) as heretofore alleged, amount to unfair and deceptive acts                    US
                                                                           or practices in or
affecting commerce in violation of OS 75-1.1.

        23.    That Plaintiff and its business have been injured as a result of Defendant's
violation of GS 75-1.1 and Plaintiff is entitled to recover treble damages for
                                                                                such injury,
including but not limited to the following:

      a)          Business interruption stemming from the inability to operate its food service
                  business until the water contamination was rectified;

      b)         Payroll expenses incurred to retain staff during the business shut down so as to
                 mitigate the cost of reopening, payroll expenses for the costs of clean-up upon
                 discovery of the water intrusion, and later payroll expenses to effectuate a
                 reopening of the restaurant;

      c)         Loss of stock the contaminated or spoiled perishable food products that could
                                -



                 not be sold to consumers.

     d)          The cost of third-party contractors to undertake demolition and then re-
                 construction of fixtures, flooring, signage, and parking lot facilities to
                 detect/correct the source of water intrusion and then to restore the premises to a fit
                 and proper condition to permit resumption of the business operation.

     e)          Incidental expenses incurred for debris removal, cleaning, remediation, and other
                 activities reasonably necessary to resume operation of the business enterprise.




     Case 1:21-cv-00718-TDS-LPA Document 1-2 Filed 09/16/21 Page 4 of 5
  That the aforesaid loss
                          resulting from said water
  Thousand Dollars ($25,00                          intrusion exceeds the sum
                           0).                                                of Twenty-Five
          24.    That the Defendant is lia
  exceed the amount of Tw                       ble to Plaintiff for the afo
                             enty-Five Thousand Dolla                        resaid treble damages,
                                                            rs ($25,000).                              which
          WHEREFORE, Plaintiff
                                       prays the Court for the fo
                                                                  llowing relief:
         1.     That the Plaintiff have an
 damages in excess of Twen                     d recover judgment against
                                                                             De
 rate from and after the da    ty- Fi ve Th ou sand Dollars ($25,000), plu fendant for compensatory
                            te of breach of contract un                     s  interest thereon at the leg
                                                          til paid.                                        al
       2.      That the acts and practices
be in violation of GS 75-1                 as found by the tri
                              .1 and that judgment be en er of fact be declared by the Court to
amount fixed by the verdict                               tered against Defendant
                            .                                                     for treble the
       3.       That the costs of this actio
attorney's fees pursuant to GS               n be taxed against the Defen
                                75-16.1.                                  dant, including an award of

       4.      For such other and further rel
                                               ief as the Court deems just
                                                                             and proper.
       This the         day of June, 2021.

                                               DORAN LAW OFFICES
                                               Attorney for Plaintiff




                                                     Salisbury, NC 28145-1006
                                                     1: (704)216-1544
                                                     F: (704)254-6415
                                                     mdoran(doran1aw-aceom




     Case 1:21-cv-00718-TDS-LPA Document 1-2 Filed 09/16/21 Page 5 of 5
